               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 SHIRLEY DELORAS NIXON ELLIMAN,

                            Plaintiff,
 v.                                                 Case No. 19-CV-1664-JPS

 JP MORGAN CHASE BANK,                                               ORDER

                            Defendant.


       On November 12, 2019, the plaintiff, Shirley Deloras Nixon Elliman

(“Elliman”), filed a pro se complaint and a petition to proceed in forma

pauperis. (Docket #1 and #2). Notwithstanding the payment of any filing fee,

the Court must dismiss a complaint filed in forma pauperis if it raises claims

that are “frivolous or malicious,” that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       Elliman alleges that the U.S. Treasury Department has awarded her

$55,000,000.00 to be paid every four months for the rest of her life, and that

JP Morgan Chase Bank (the “Bank”) has not been giving her that money.

(Docket #1 at 2). She also alleges that an unnamed Bank employee has been

spying on her. Id.

       As to Elliman’s allegation regarding her multi-million dollar thrice-

yearly payouts, it is fanciful to the point of frivolity. A frivolous pleading

warrants dismissal. Denton v. Hernandez, 504 U.S. 25, 33 (1992). The term

“frivolous . . . embraces not only the inarguable legal conclusion, but also

the fanciful factual allegation.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).
In considering whether a pleading is frivolous, the court need not “accept

without question the truth of the plaintiff’s allegations.” Denton, 504 U.S. at

32. Rather, the court may “pierce the veil of the complaint’s factual

allegations” and consider whether the allegations are “fanciful,”

“fantastic,” or “delusional.” Id. at 32–33 (citing Neitzke, 490 U.S. at 325, 327–

28). “As those words suggest, a finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the irrational or the

wholly incredible, whether or not there are judicially noticeable facts

available to contradict them.” Denton, 504 U.S. at 33. Elliman’s allegation

regarding Treasury Department award is not just implausible, but is also

the sort of fanciful, fantastic, and delusional claim that can be described

only as frivolous. It will be dismissed for that reason.

       The Court also has serious doubts about the truth of Elliman’s

allegation regarding a snooping Bank employee. But even in the unlikely

event that this allegation had any merit, it would not belong in this Court.

Federal courts are courts of limited jurisdiction, and may only hear cases in

two primary categories: 1) those raising issues of federal law, known as

“federal question” jurisdiction, and 2) those between parties who are

citizens of different states and which involve an amount in controversy

exceeding $75,000.00, known as “diversity” jurisdiction. See 28 U.S.C. §§

1331 and 1332(a). Elliman’s allegation of spying does not invoke either form

of jurisdiction. If this allegation is sufficient to state any claim, it would not

arise under federal law, and it would not meet (nor has Elliman pled) the

amount in controversy threshold. This claim must also be dismissed.

       Therefore, both of Elliman’s claims, and therefore her entire

complaint, must be dismissed without prejudice. Elliman’s motion to

proceed in forma pauperis will be denied as moot.


                                   Page 2 of 3
        Finally, the Court will conclude by noting that this is not the first

time Elliman has caused this District to expend resources handling her

unmeritorious litigation. She filed four other cases in the past three years,

all of which were dismissed for frivolity, lack of subject matter jurisdiction,

lack of prosecution, improper venue, or failure to state a claim. See 17-CV-

700-JPS (E.D. Wis.), 18-CV-365-WCG (E.D. Wis.), 18-CV-366 (E.D. Wis.), and

18-CV-1577-PP (E.D. Wis.). A common thread in all of Elliman’s cases is

fanciful pleading. She is hereby warned that continued frivolous litigation

will result in monetary sanctions and/or a bar on her ability to file cases in

this District. See Bradley v. Wis. Dep’t of Children & Families, 715 F. App’x 549,

550 (7th Cir. 2018), citing Support Sys. Int’l v. Mack, 45 F.3d 185, 186 (7th Cir.

1995). This District is simply too overburdened to continue to spend

precious time and resources on Elliman’s frivolous litigation.

        Accordingly,

        IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice; and

        IT IS FURTHER ORDERED that the plaintiff’s motion for leave to

proceed in forma pauperis (Docket #2) be and the same is hereby DENIED as

moot.

        The Clerk of Court is directed to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin, this 21st day of November, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 3 of 3
